     Chad Michael Landau
 1
     7175 East Camelback Road, Suite 707
 2   Scottsdale, AZ 85251
     Pro Per
 3
                                                                             FILED US8CCLRKPHM
 4                                                                             2020SEP3pM2:07
 5

 6

 7
                           IN THE UNITED STATES DISTRICT COURT
 8

                            IN AND FOR THE DISTRICT OF ARIZONA
 9

10
      AESTHETIC REGISTRY, LLC, and                   Chapter 11 Proceeding
11
      Arizona limited liability company,
12    on behalf of TDR Holdings, LLC, an             CaseNo. 2:20-bk-06897
      Arizona limited liability company,
13
14                   Plaintiff,                      No.     Z:20-<t -              Zt^O-DPC
15
               vs.
16                                                   NOTICE OF REMOVAL

17    CHAD LANDAU, an individual; CAKE
      WALK CONCEPTS, LLC, an Arizona
18    limited liability company; LANDAU
19    DEVELOPMENTS, LLC, an Arizona
      limited liability company; GERRI &
20    NORMAN PROJECTS, LLC, an Arizona
21    limited liability company; and LANDAU
      ENTERTAINMENT, LLC d/b/a THE
22    DRIP ROOM HOLDINGS, an Arizona
23    limited liability company.
                     Defendants.
24

25
           CHAD LANDAU, an unmarried man (the "Movant" and/or "Debtor"), as
26
     Defendant / Counterclaimant in the Arizona Superior Court of Maricopa County (the
27
28   "Superior Court"), Case No. CV2019-003108 (the "Removed Case"), hereby removes



     Case 2:20-ap-00260-DPC        Doc 1 Filed 09/03/20 Entered 09/04/20 08:59:02   Desc
                                      Pleading Page 1 of 5
 1   the Removed Case to the United States Bankruptcy Court for the District of Arizona (the
 2
     "Bankruptcy Court").
 3
            I.     Entitlement to Removal.
 4

 5          The Removed Case was commenced in the Superior Court on June 4, 2019. On
 6
     June 8, 2020, the Movant commenced Chapter 11 bankruptcy, Case No. 2:20-bk-06897,
 7

 8   (the "Bankruptcy Case") in the Bankruptcy Court in the District of Arizona. The
 9
     Removed Case is a case that constitutes a core proceeding and/or is related to the
10
11
     Bankruptcy Case. As such, the United States District Court for the District of Arizona

12   (the "District Court") has jurisdiction of the Removed Case pursuant to 28 U. S. C. §
13
     1334(b). Therefore, pursuant to 28 U. S. C. § 1452(a), the Removed Case may be removed
14

15   to the District Court.

16
           Pursuant to 28 U. S. C. § 157, the District Court may refer the Removed Case to the
17
18   bankruptcy judges for the district. By its General Order 128, the District Court has

19   referred to the bankruptcy judges for this district all cases under Title 11 and all
20
     proceedings under Title 11 or arising in or related to a case under Title 11. That includes
21
22   the Removed Case.

23
           As permitted by Bankruptcy Rule 9027(a)(2), this Notice of Removal is being filed
24

25   within ninety (90) days after the order for relief in the Bankruptcy Case.
26                a.     Status of Removed Case.
27

28




     Case 2:20-ap-00260-DPC      Doc 1 Filed 09/03/20
                                                 -2-  Entered 09/04/20 08:59:02     Desc
                                    Pleading Page 2 of 5
 1          The Removed Case is a core proceeding within the meaning of 28 U. S. C. § 157(b),
 2
     as the Removed Case involves property of the bankruptcy estate and concerns the
 3

 4
     administration of the estate, {see 28 U. S. C. § 157(b)(2)(A)).   The proceeding involves

 5   claims that have been asserted by AESTHEIC REGISTRY ("AR") on behalf of TDR
 6
     HOLDINGS, LLC ("TDR" and collectively with AR, the "Plaintiff) against Movant
 7

 8   and companies in which Movant directly or indirectly owns an interest for: (a) breach of
 9
     contract; (b) conversion, (c) breach of good faith and fair dealing, breach of fiduciary
10
11
     duty, as well as seeking (d) declaratory; and (e) injunctive relief; and a counter-claims

12   asserted by Defendants against Plaintiff for: (a) unpaid wages owing to Movant; (b)
13
     Movant's loans to TDR; (c) breach of contract regarding a promissory note between TDR
14
15   and Cake Walk Concepts, LLC ("Cake Walk"); and (d) seeking judicial dissolution of
16
     TDR.      The claims asserted by Plaintiff are core proceedings pursuant to 28 U. S. C. §
17

18   157(b)(2)(B) and the counterclaims of Movant are core proceedings pursuant to 28

19   U. S. C. § 157(b)(2)(C).   Further, the wages and loans owing to Movant pursuant to the
20
     counter   -claims fall squarely within property of Movanfs bankruptcy estate in the
21

22   Bankruptcy Case. Additionally, Movant owns the majority interest in Cake Walk (and
23
     made significant loans from monies borrowed from lenders who are creditors in
24

25   Movant's Bankruptcy Case) to Cake Walk, which Cake Walk then loaned to TDR) and
26
     thus any recovery for sums due on the Note breached by TDR by Cake Walk would
27
28
     necessarily flow up to Debtor after the debts of Cake Walk were paid.          The above




     Case 2:20-ap-00260-DPC      Doc 1 Filed 09/03/20
                                                 -3-  Entered 09/04/20 08:59:02    Desc
                                    Pleading Page 3 of 5
 1   general descriptions of the core proceedings are specifically detailed and outlined in the
 2
     Complaint that commenced the Removed Case and Defendants' Answer and
 3

 4
     Counterclaim, which is submitted herewith and incorporated herein by this reference.

 5          Pursuant to 28 U. S. C. § 157(c)(2), the Movant does consent to the District Court's
 6
     referral of the Removed Case to the Bankruptcy Court to hear and determine and to enter
 7

 8   appropriate orders and judgments, subject to review under 28 U. S. C. § 158. Pursuant to
 9
     Bankruptcy Rule 9027(a)(l), the Movant does consent to the entry of final orders of
10
11   judgments by the bankruptcy judge.

12          II.   Process and Pleadings.
13
           This notice is accompanied by copies of all process, pleadings (as narrowly defined
14
15   by Fed. R. Civ. P. Rule 7(a)) and minute entries and orders filed prior to removal, plus, if
16
     available, a copy of the docket for the Removed Case from the court where the Removed
17

18   Case is pending.

19         III.   Filing in Superior Court.
20
           Promptly after the filing hereof, the undersigned will file a copy of this notice with
21

22   the Clerk of the Superior Court.
23
           WHEREFORE, the Movant respectfully requests entry of an order granting the
24

25   relief requested herein and such other and further relief as is just and proper.
26   ///
27
     ///
28




     Case 2:20-ap-00260-DPC      Doc 1 Filed 09/03/20
                                                 -4-  Entered 09/04/20 08:59:02         Desc
                                    Pleading Page 4 of 5
 1           RESPECTFULLY SUBMITTED on this Vd_day ofSe tember, 2020.
 2

 3
                                             y.-
 4                                             Chad Michael Landau

 5
                                               Debtor / Plaintiff
                                               Pro Per
 6

 7                                CERTIFICATE OF SERVICE
 8

 9
             I certify that on September 3, 2020, a copy of the foregoing NOTICE OF
10   REMOVAL was served upon counsel of record via electronic mail as follows:
11

12   William G. Klain
     Michelle Swann
13   Lang & Klain, P. C.
14   6730 N. Scottsdale Road, Suite 101
     Scottsdale, Arizona 85253-4408
15   filin   lan -klain.com
16   Attorneys for Defendants

17   s/ Chad Landau
     Chad Landa
18
19
20

21
22
23
24

25
26
27

28




     Case 2:20-ap-00260-DPC      Doc 1 Filed 09/03/20
                                                 -5-  Entered 09/04/20 08:59:02   Desc
                                    Pleading Page 5 of 5
